DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election without traverse of Specie I directed to claims 1-7 and 21-33 in the reply filed on 5/23/2022 is acknowledged.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7, 22-23, 27 and 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 22 and 29 recites the limitation "the remaining bin".  However, there is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a remaining bin. 

Claims 3, 23 and 30 recites the limitation "the remaining slots".  However, there is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of remaining slots. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-7 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pub 20220070559) in view of Takeshita et al (US Pub 20170054506) in further view of Schmogrow (US Pat 10516482).


Regarding Claim 1, Liu discloses a system configured to communicatively couple to an optical communications network comprising a plurality of optical data links interconnected by a plurality of optical nodes, the optical data links comprising a plurality of data channels (Fig 1, where a system is configured to communicatively couple to an optical communications network that comprises a plurality of optical data links (e.g. L1, L2, L3, L4) interconnected by a plurality of optical nodes (e.g. node 1, node 2, node 3, node 7, node 8), the optical data links (e.g. L1, L2, L3, L4) comprises a plurality of data channels (i.e. frequency slots) (e.g. as shown in Fig 3)), the system comprising:   
one or more processors; and a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon that, when executed by the one or more processors, cause the system to perform operations  (Fig 1, Fig 9, where the system has one or more processors (e.g. 901) and a memory (e.g. 902) in communication with the one or more processors (e.g. 901), the memory (e.g. 902) has computer-readable instructions stored thereupon that, when executed by the one or more processors (e.g. 901), cause the system to perform operations) comprising: 
allocating the data channels into equal-sized bins (Fig 1, Fig 3, where the system allocates the data channels (i.e. frequency slots) into equal-sized bins (e.g. type-1 spectrum slice, type-A spectrum slice, N2 consecutive idle frequency slots));  
in response to a first data channel request from a given source-destination pair, assigning one of the equal-sized bins to the data channel request (Fig 1, Fig 3, Fig 5, where the system, in response to a first data channel request (e.g. for type -1 service) from a given source-destination pair, assigns one of the equal-sized bins (e.g. type-1 spectrum slice) to the first data channel request (e.g. for type-1 service) (steps S1211 and S1212));
 in response to requests for additional bandwidth for the first data channel request, allocating unused channels within the assigned equal-sized bin to the first data channel request (Fig 1, Fig 3, Fig 5, where the system, in response to requests for additional bandwidth for the first data channel request (e.g. for type-1 service), allocates unused (unoccupied) channels (i.e. frequency slots) within the assigned equal-sized bin (e.g. type-1 spectrum slice) to the first data channel request (e.g. for type-1 service) (steps S1211 and S1212)));     
in response to subsequent data channel requests from different source-destination pairs, assigning additional unallocated equal-sized bins to the subsequent data channel requests (Fig 1, Fig 3, Fig 5, where the system, in response to subsequent data channel requests (e.g. for type-A service) from different source-destination pairs, assigns additional unallocated equal-sized bins (e.g. type-A spectrum slice) to the subsequent data channel requests (e.g. for type-A service) (steps S1213 and S1214)); and  
 in response to subsequent data channel requests for resource sharing in the last equal-sized bin, allocating data channels in the last equal-sized bin (Fig 1, Fig 3, Fig 5, where the system, in response to subsequent data channel requests (e.g. for N2 service) for resource sharing in the last equal-sized bin (e.g. N2 consecutive idle frequency slots), allocates data channels (i.e. frequency slots) in the last equal-sized bin (e.g. N2 consecutive idle frequency slots) (step S1215)).  
Liu fails to explicitly disclose the last equal-sized bin using a reverse channel assignment process that allocates data channels from opposite ends of the last equal-sized bin before allocating remaining data channels.
However, Takeshita discloses 
a bin using a reverse channel assignment process that allocates data channels from opposite ends of the bin before allocating remaining data channels (Fig 3, paragraph [48] where a bin (i.e. with bands 1, 2 and 3) uses a reverse channel assignment process that allocates data channels (i.e. frequency slots) from opposite ends (edges) of the bin (i.e. with bands 1, 2 and 3)  before allocating remaining (empty) data channels (e.g. frequency slots)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the last equal-sized bin (e.g. N2 consecutive idle frequency slots) as described in Liu, with the teachings of the bin (i.e. with bands 1, 2 and 3) as described in Takeshita. The motivation being is that as shown a bin (i.e. with bands 1, 2 and 3) can use a reverse channel assignment process that allocates data channels (i.e. frequency slots) from opposite ends (edges) of the bin (i.e. with bands 1, 2 and 3) before allocating remaining (empty) data channels (e.g. frequency slots) and one of ordinary skill in the art can implement this concept into the last equal-sized bin (e.g. N2 consecutive idle frequency slots) as described in Liu and have the last equal-sized bin (e.g. N2 consecutive idle frequency slots)  use a reverse channel assignment process that allocates data channels (i.e. frequency slots) from opposite ends (edges) of the last equal-sized bin (e.g. N2 consecutive idle frequency slots) before allocating remaining (empty) data channels (e.g. frequency slots) i.e. as an alternative so as to have a known technique of allocating data channels (i.e. frequency slots) in the last equal-sized bin (e.g. N2 consecutive idle frequency slots) for the purpose of increasing a degree of freedom of a separator that separates the bands 1, 2 and 3 and for allowing a change in optical frequency width and which modification is a simple implementation of a known concept of a known bin (i.e. with bands 1, 2 and 3) into another similar last equal-sized bin (e.g. N2 consecutive idle frequency slots) for its improvement and for optimization and which modification yields predictable results.        
Liu as modified by Takeshita fails to explicitly disclose the optical nodes being optical add-drop nodes.
However, Schmogrow discloses 
optical nodes being optical add-drop nodes (Fig 1, col 4 lines 29-36, col 5 lines 21-24 where optical nodes (e.g. 102-110) are optical add-drop (ROADM / switch) nodes).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical nodes (e.g. node 1, node 2, node 3, node 7, node 8) as described in Liu as modified by Takeshita, with the teachings of the optical nodes (e.g. 102-110) as described in Schmogrow. The motivation being is that as shown optical nodes (e.g. 102-110) can be optical add-drop (ROADM / switch) nodes and one of ordinary skill in the art can implement this concept into the optical nodes (e.g. node 1, node 2, node 3, node 7, node 8) as described in Liu as modified by Takeshita and have the optical nodes (e.g. node 1, node 2, node 3, node 7, node 8) be optical add-drop (ROADM / switch) nodes i.e. as an alternative so as to have the optical communications network with known nodes that are capable of dropping traffic to clients and adding traffic from clients for the purpose of performing long and short end to end optical communications and which modification is a simple implementation of a known concept of known optical nodes (e.g. 102-110) into other similar optical nodes (e.g. node 1, node 2, node 3, node 7, node 8) for their improvement and for optimization and which modification yields predictable results.      
 
Regarding Claim 2, Liu as modified by Takeshita and Schmogrow also discloses the system wherein the reverse channel assignment process comprises allocating data channels in the remaining bin to a first request in a first order, a -2- Newport IP, LLCsecond request in a second order, and a third request from a center data channel of the remaining bin (Takeshita Fig 3, paragraph [48] where the reverse channel assignment process comprises allocating data channels (i.e. frequency slots) in a remaining bin (i.e. with bands 1, 2 and 3)  to a first request in a first order (e.g. for band 1), a-2- Newport IP, LLCsecond request in a second order (e.g. for band 3), and a third request (i.e. for band 2) from a center data channel (i.e. frequency slot) of the remaining bin (i.e. with bands 1, 2 and 3)).  

Regarding Claim 4, Liu as modified by Takeshita and Schmogrow also discloses the system wherein a size of the equal-sized bins is determined based on one or more of a predicted bandwidth requirement for expected users of the optical communications network, guard band requirements, and desired allocation flexibility (Liu Fig 1, Fig 3, Fig 5, where a size (e.g. six frequency slots) of the equal-sized bins (e.g. type-1 spectrum slice, type-A spectrum slice, N2 consecutive idle frequency slots) is determined based on a desired allocation flexibility).  
 
Regarding Claim 5, Liu as modified by Takeshita and Schmogrow also discloses the system further comprising computer-readable instructions stored thereupon that, when executed by the one or more processors, cause the system to perform operations comprising applying the reverse channel assignment process to bins other than the last equal-sized bin to respond to requests from different source-destination pairs (Liu Fig 1, Fig 3, Fig 5, where the system performs operations comprising applying the reverse channel assignment process (i.e. as described in Takeshita Fig 3) to bins (e.g. type-1 spectrum slice, type-A spectrum slice) other than the last equal-sized bin (e.g. N2 consecutive idle frequency slots) to respond to requests from different source-destination pairs).    

Regarding Claim 6, Liu as modified by Takeshita and Schmogrow also discloses the system wherein the reverse channel assignment process is further based on previous allocations and currently unallocated requests (Takeshita Fig 3, paragraph [48] where the reverse channel assignment process is further based on previous allocations (i.e. optical paths being set in bands 1, 2, 3) and currently unallocated requests (i.e. optical paths not being set in bands 1, 2, 3)).  

Regarding Claim 7, Liu as modified by Takeshita and Schmogrow also discloses the system wherein the first order is top-down and the second order is bottom-up (Takeshita Fig 3, paragraph [48] where the first order (i.e. at band 1) is top-down (left-right) and the second order (i.e. at band 3) is bottom-up (right-left)).   

Regarding Claim 21, Claim 21 is similar to claim 1, therefore, claim 21 is rejected for the same reasons as claim 1.

Regarding Claim 22, Claim 22 is similar to claim 2, therefore, claim 22 is rejected for the same reasons as claim 2.

Regarding Claim 24, Claim 24 is similar to claim 4, therefore, claim 24 is rejected for the same reasons as claim 4.

Regarding Claim 25, Claim 25 is similar to claim 5, therefore, claim 25 is rejected for the same reasons as claim 5.

Regarding Claim 26, Claim 26 is similar to claim 6, therefore, claim 26 is rejected for the same reasons as claim 6.

Regarding Claim 27, Claim 27 is similar to claim 7, therefore, claim 27 is rejected for the same reasons as claim 7.

Regarding Claim 28, Claim 28 is similar to claim 1, therefore, claim 28 is rejected for the same reasons as claim 1.

Regarding Claim 29, Claim 29 is similar to claim 2, therefore, claim 29 is rejected for the same reasons as claim 2.

Regarding Claim 31, Claim 31 is similar to claim 4, therefore, claim 31 is rejected for the same reasons as claim 4.

Regarding Claim 32, Claim 32 is similar to claim 5, therefore, claim 32 is rejected for the same reasons as claim 5.

Regarding Claim 33, Claim 33 is similar to claim 6, therefore, claim 33 is rejected for the same reasons as claim 6.

Allowable Subject Matter
Claims 3, 23 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 USC 112(b) as described above are overcome.

Conclusion
The prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Wang et al (US Pat 10038496) and more specifically Fig 3A.

Takita et al (US Pub 20170230113) and more specifically Fig 2.

Takeshita et al (US Pub 20160352452) and more specifically Fig 7.

Wakabayashi et al (US Pub 20140294384) and more specifically Fig 1.

Wang et al (US Pub 20130272710) and more specifically Fig 3A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636